
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10(m)



Retirement Agreement—General Release
and Covenant Not to Sue


        This Severance Agreement, General Release and Covenant Not to Sue
("Agreement") is made this 19th day of December, 2001, in the City of Walnut
Creek, County of Contra Costa, State of California, between LONGS DRUG STORES
CALIFORNIA, INC., hereinafter "Longs" and Dan R. Wilson, hereinafter "Wilson."

        WHEREAS, Wilson is an employee and employed by Longs from his hiring
date of September 16, 1964, to the present. Wilson desires to retire from
employment with Longs.

        WHEREAS, Longs recognizes Wilson's many contributions to the corporation
and desires to enter into this Agreement.

        For and in consideration of the mutual covenants and promises set forth
herein, Longs and Wilson covenant and agree as follows:

1.Retirement:    Wilson voluntarily retires from his employment with Longs
effective January 31, 2002. For purposes of this Agreement, January 31, 2002, is
Wilson's "effective date of retirement."

2.Earned Salary and Bonus:    Wilson will be paid his earned salary and accrued
vacation through January 31, 2002. Wilson will be paid his fourth quarter fiscal
year 2002 bonus on March 15, 2002, based on his effective date of retirement.
Under the terms of the Longs Prescription Drug Plan, Wilson and his family will
continue to be covered by the Plan without change during the eighteen-month
period following the effective date of retirement.

3.Payment and Other Consideration:    In consideration of Wilson's acceptance of
this Agreement, Longs will provide the following:

(a)Payment to Wilson a total of Three Hundred Ninety One Thousand Eight Hundred
Ninety Five Dollars ($391,895.00) subject to the conditions stated in
Paragraph 4 below, as follows: One Hundred Ninety Five Thousand Nine Hundred
Forty Seven Dollars ($195,947.00) on January 31, 2002, and One Hundred Ninety
Five Thousand Nine Hundred Forty Eight Dollars ($195,948.00) on January 2, 2003.

(b)Transfer of clear title to Wilson of the leased 2000 Buick Park Avenue
automobile presently used by Wilson. Said transfer will take place on Wilson's
effective date of retirement. A form 1099 will be issued to Wilson reflecting
the value of said automobile.

(c)The Agreement for Termination Benefits in the Event of a Change in Control
entered into between Wilson and Longs shall remain in effect until January 31,
2004, including a "best pay" amendment as authorized by the Board of Directors
in November 2001. For calculating the annual compensation under said agreement,
the amount of compensation (both base salary and bonus) received by Wilson and
included in Wilson's gross income for federal income tax purposes during the
taxable year 2000 will by used as if Wilson had received said amount each year
during the immediate preceding five years prior to the change in control.

Any tax obligations of Wilson, and tax liability therefore, including any
penalties and interest based upon such tax obligation, that arises from the
benefits and payments made to him under this Agreement will be Wilson's
responsibility and liability unless the Parties agree otherwise in a written
modification, signed by both Parties to this Agreement. Longs will report each
payment provided for in Section 3(a) of this Agreement on form W-2 for the tax
year in which the payment was made.

1

--------------------------------------------------------------------------------

4.General Release and Waiver of Known and Unknown Claims:

Wilson waives and releases and promises never to assert any and all claims that
Wilson has or might have against Longs and its predecessors, subsidiaries,
related entities, officers, directors, shareholders, agents, attorneys,
employees, successors, or assigns, arising from or related to his employment
with Longs and/or Wilson's termination of employment with Longs.

These claims include, but are not limited to, claims arising under federal,
state and local statutory or common law, such as Title VII of the Civil Rights
Act, as amended, including the amendments of the Civil Rights Act of 1991, the
Americans With Disabilities Act, the Older Workers Benefit Protection Act, State
anti-discrimination statutes, State unemployment benefits and the law of
contract and tort.

Wilson also waives and releases and promises never to assert any such claims,
even if he does not believe that such claims exist and therefore waives his
rights under section 1542 of the Civil Code of California which states:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN TO HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

5.No Admission of Liability:    It is understood and agreed that the furnishing
of the considerations for this Agreement shall not be deemed or construed at any
time or for any purpose as an admission of liability by Longs or Wilson. The
liability for any and all claims is expressly denied by the parties to this
Agreement.

6.Covenant Not to Sue:    Wilson hereby represents and warrants that he shall
not sue or initiate against Longs or any person or corporation covered by the
Agreement herein any compliance review, action, or proceeding, or participate in
same, individually or as a member of a class, related in any manner to the
released claims, except that Wilson shall not be prevented from pursuing claims
for accrued but unused vacation or for vested profit sharing benefits due him
for breach of any stock option agreement held by Wilson or for indemnification
or contribution in connection with claims brought by any third party against
Wilson in connection with his position as an employee or officer of Longs. A
breach of this paragraph shall entitle Longs to damages and injunctive relief as
provided by law and shall relieve Longs of all obligations to Wilson as provided
in this Agreement.

7.Current Work in Progress and Deadlines:    Wilson shall complete all
"critical" work and work projects prior to his last day of employment.
"Critical" work and work projects as used herein means work and work projects
that must be completed or that have deadlines for completion before January 31,
2002.

8.Confidentiality, Non-Disclosure and Non-disparagement:

(a)Unless required or otherwise permitted by law, Wilson agrees to keep
confidential and will not disclose to others, including present or former Longs
employees, any information described below:

(i)"Confidential information." As used herein, "Confidential Information"
includes, but is not limited to the following: a) weekly sales and wage data;
b) profitability data; c) financial planning and forecasting data; d) sales
reports, including pharmacy prescription and sales volume; e) individual store
and collective gross profit information; f) labor expense data;
g) return-on-investment data; h) return-on-asset data; i)  bonus plans and
reports; j) warehouse distribution costs; k) information regarding Longs'
NonStop Solutions project and related data; l) cost-benefit analysis regarding
pharmacy

2

--------------------------------------------------------------------------------

distribution; m) Longs' PRO program; n) store and pharmacy inventory data;
o) pharmacy purchase data; p) information regarding pharmacy automated
dispensing system(s) and robotic technology; q) corporate strategic planning
information; r) pharmacy prescription processing system; s) computer programs
and know how; t) business and marketing plans and strategies; u) unpublished
financial statements, budgets, projections, prices, costs and customer lists
whether developed before or after the date of this Agreement.

(ii)"Trade secrets" as defined under the Uniform Trade Secrets Act, California
Civil Code section 3426.1;

(iii)Any information that affords Longs a competitive advantage in the retail
industry;

(iv)Longs' proprietary information, Longs' trade secrets, customer lists,
product marketing or any other information obtained during his employment with
Longs;

(v)The terms of this Agreement, the benefit being paid under this Agreement or
the fact of its payment, except that Wilson may disclose this information to his
attorney, accountant or other professional advisor to whom he must make the
disclosure in order for them to render professional services to him. Wilson will
instruct any such person, however, to maintain the confidentiality of this
information.

(vi)The provisions of this Section 8 shall not apply to (a) information which is
generally known within the industry or in the public domain prior to the date of
this Agreement, (b) information which, not as a result of the disclosure by
Wilson, becomes part of the public domain, (c) information which is available as
a matter of public record, and (e) information which is hereafter lawfully
disclosed to Wilson by a third party (other than any employees or agents of
Longs).

(vii)The non-disclosure obligations of this Section 8 shall not apply to
disclosures made by Wilson in response to any deposition, interrogatory, request
for documents, subpoena, civil investigative demand or similar legal process
("legally compelled disclosure") provided that the conditions of this
Section 8(a) (vii) are complied with by Wilson. In the event that Wilson is
requested or becomes subject to make a legally compelled disclosure of any of
the Confidential Information, Wilson shall first provide Longs with prompt prior
written notice of such requirement so that Longs may seek a protective order or
other appropriate remedy and/or waive compliance with the terms of this
Section 8.



(b)If questioned about the circumstances of his employment with Longs, his
retirement or termination or terms of this Agreement, Wilson shall not disparage
Longs to any third party.



9.Remedy in the Event of Breach:    In the event that either party breaches any
of their obligations under this Agreement or as otherwise imposed by law, the
non-breaching party shall be entitled to obtain any relief provided under law or
equity.

10.Entire Agreement:    Wilson declares and represents that no promise,
inducement, or agreement not expressed herein has been made and that this
Agreement contains the entire agreement between Longs and Wilson and that the
terms of this Agreement are contractual and not a mere recital.

11.Effect of Invalidity:    Should any provision of this Agreement be declared
or be determined by any court of law to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term, provision shall be deemed not to be a part of
this Agreement.

12.Voluntary Participation:    The undersigned Parties acknowledge that they
have had the opportunity to be represented by counsel in the negotiation and
preparation of this Agreement, that they have

3

--------------------------------------------------------------------------------

read the Agreement, that they are fully aware of its contents and of its legal
effect, that the preceding paragraphs recite the sole consideration for this
Agreement, what all agreements and understandings between the Parties are
embodied and expressed herein, and that each Party enters into this Agreement
freely, voluntarily, without coercion, and based on the Party's own judgment and
not in reliance upon any representations or promises made by the other Party,
other than those contained herein.

13.Opportunity to Revoke:    The following is required by the Older Workers
Benefit Protection Act (29 USC § 621 et seq):

Wilson has up to twenty-one (21) days from December 19, 2001, to accept the
terms of this Agreement, although Wilson may accept it at any time within those
twenty-one (21) days. Wilson hereby acknowledges that he has consulted an
attorney, or has been advised to consult an attorney about this Agreement.

Once Wilson accepts the terms herein and signs the Agreement, he has an
additional seven days in which to revoke his acceptance. To revoke this
Agreement, Wilson must send to Longs' Corporate Secretary a written statement of
revocation by registered mail, return receipt requested. If Wilson does not
revoke this Agreement, the eighth day after the date of his acceptance will be
the "effective date" of the Agreement.

14.Successors and Assigns:    This Agreement is binding on and benefits the
heirs, executors, administrators, assigns and successors of Wilson and Longs.
Wilson hereby designates Debe Wilson as his beneficiary under this Agreement.

15.Resolution of Disputes:    If a dispute arises out of or related to this
Agreement, or the breach thereof, the parties agree first to attempt in good
faith to settle the dispute by mediation under the Commercial Mediation Rules of
the American Arbitration Association before resorting to arbitration.
Thereafter, any remaining unresolved controversy or claim arising out of or
relating to this Agreement, or the breach thereof, shall be settled by
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association.

16.Governing Law:    The Agreement shall be construed and governed by the laws
of the State of California. The language of all parts of this Agreement shall in
all cases be construed as a whole, according to its fair meaning, and not
strictly for or against any party. The Parties hereby submit themselves to the
courts of California in and for the County of Contra Costa for the purpose of
enforcing this Agreement.

17.Attorneys' Fees:    In the event of the breach or default by either party in
the performance of its covenants and undertakings hereunder, the other party
shall be entitled to reimbursement for all its costs of enforcement,
specifically including without limitation reasonable attorneys' and experts'
fees and expenses, court costs and the costs of enforcing any orders or
judgments.

IN WITNESS WHEREOF, the Parties have executed the Agreement as of the dates
below.

LONGS DRUG STORES CALIFORNIA, INC.
BY:
 
        

--------------------------------------------------------------------------------

Linda M. Watt
Senior Vice President
 
BY:
 
        

--------------------------------------------------------------------------------

Dan R. Wilson
BY:
 
        

--------------------------------------------------------------------------------

Orlo D. Jones
Secretary
 
 
 
 
Dated:
 
        

--------------------------------------------------------------------------------


 
Dated:            
 
        

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(m)



Retirement Agreement—General Release and Covenant Not to Sue
